DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The rejection, as set forth in the previous office action, has been withdrawn in response to applicant’s TD submission on 3/17/2021.  The application is thus allowed.
	In addition, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2011/0314669.   The improvement comprises a second substrate that delimits a second surface of the cavity; the second metal layer includes a cantilevered portion that extends beyond the first exposed vertical edge, such that a void is between the cantilevered portion and the first substrate (claims 1 and 13); a fulcrum at an intersection between the second horizontal surface of the first metal layer and the exposed vertical edge of the first metal layer, wherein the cantilevered portion of the second metal layer is arranged to deform around the fulcrum and into the void by bonding of a first substrate to a second substrate (claim 1); and the cantilevered portion of the second metal layer is configured to weld to a contacting structure of the second substrate by bonding the first substrate to the second substrate, and the welded cantilevered portion of the second metal layer is configured to impede contaminants against contacting an element within the cavity .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, submitted on 3/17/2021, have been fully considered and are persuasive.  The double-patenting rejection has been withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 19, 2021



/HSIEN MING LEE/